number release date id office uilc cca-529240-11 ---------- from -------------- sent tuesday date pm to ------------------------- cc ------------------------ subject sec_170 ____________________________ attachment question does a donor who discovers that he failed to obtain a contemporaneous written acknowledgment under sec_170 meet the requirements of sec_170 if the donee subsequently files an amended form_990 for the year of contribution for purposes of attaching a statement to the form_990 that includes the information required by sec_170 answer no analysis in schrimsher v commissioner t c memo date the tax_court recently held that taxpayers’ failure to obtain a contemporaneous written acknowledgment resulted in disallowance of a charitable_contribution_deduction the law is well settled that no deduction is allowed unless the taxpayer substantiates in accordance with sec_170 see eg 118_tc_528 aff’d 374_f3d_881 cert_denied 543us viralam v commissioner t c no date the taxpayers in schrimsher had argued that the deed satisfied this requirement but the court did not agree the court noted that the taxpayers did not argue that any exception to sec_170 applied in paraphrasing the requirements of sec_170 the court properly noted that sec_170 provides that the requirement of a contemporaneous written acknowledgment does not apply if the donee files a return on a form and in the manner regulations may prescribe that includes the information otherwise required to be included in the contemporaneous written acknowledgment sec_170 states d substantiation not required for contributions reported by the donee organization subparagraph a shall not apply to a contribution if the donee organization files a return on such form and in accordance with such regulations as the secretary may prescribe which included the information described in subparagraph b with respect to the contribution sec_170 was enacted in the omnibus reconciliation act of p l regulations have been promulgated under sec_170 t d date the final regulations promulgated in t d sec_1_170a-13 were preceded by a notice of proposed rulemaking ia-44-94 published in the federal_register for date fr a number of comments were received in response to the notice see 1997_1_cb_68 pincite for example commenters asked whether a contemporaneous written acknowledgment must be in any particular format the service responded that a contemporaneous written acknowledgment may be in any format one commenter suggested that the regulations allow charities to report charitable_contributions directly to the irs on form_990 or 990-pf in response to this comment the secretary noted that sec_170 authorizes the secretary to prescribe regulations allowing donee organizations to satisfy the requirements of sec_170 by filing a return that includes the information described in sec_170 however the secretary stated that the irs and treasury have decided not to implement this suggestion at this time however in an effort to reduce paperwork and taxpayer burdens the irs will examine whether any existing irs forms can be modified to assist in their use in substantiating charitable_contributions 1997_1_cb_71 to date the secretary has not identified any existing forms for donees to use in connection with sec_170 because the secretary has chosen as documented above not to provide for donee reporting under subparagraph d taxpayers cannot satisfy the requirements of sec_170 with a form_990 or any other form filed by the donee under subparagraph d
